 


109 HR 1816 IH: Truth in Employment Act of 2005
U.S. House of Representatives
2005-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1816 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2005 
Mr. King of Iowa (for himself, Mr. Norwood, Mr. Paul, Mr. Weldon of Florida, Mr. Franks of Arizona, Mr. Wicker, Mr. McHenry, and Mr. Sessions) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the National Labor Relations Act to protect employer rights. 
 
 
1.Short titleThis Act may be cited as the Truth in Employment Act of 2005. 
2.FindingsCongress finds that: 
(1)An atmosphere of trust and civility in labor-management relationships is essential to a productive workplace and a healthy economy. 
(2)The tactic of using professional union organizers and agents to infiltrate a targeted employer’s workplace, a practice commonly referred to as salting has evolved into an aggressive form of harassment not contemplated when the National Labor Relations Act was enacted and threatens the balance of rights which is fundamental to our system of collective bargaining. 
(3)Increasingly, union organizers are seeking employment with nonunion employers not because of a desire to work for such employers but primarily to organize the employees of such employers or to inflict economic harm specifically designed to put nonunion competitors out of business, or to do both. 
(4)While no employer may discriminate against employees based upon the views of employees concerning collective bargaining, an employer should have the right to expect job applicants to be primarily interested in utilizing the skills of the applicants to further the goals of the business of the employer. 
3.PurposesThe purposes of this Act are— 
(1)to preserve the balance of rights between employers, employees, and labor organizations which is fundamental to our system of collective bargaining; 
(2)to preserve the rights of workers to organize, or otherwise engage in concerted activities protected under the National Labor Relations Act; and 
(3)to alleviate pressure on employers to hire individuals who seek or gain employment in order to disrupt the workplace of the employer or otherwise inflict economic harm designed to put the employer out of business. 
4.Protection of employer rightsSection 8(a) of the National Labor Relations Act (29 U.S.C. 158(a)) is amended by adding after and below paragraph (5) the following: 
Nothing in this subsection shall be construed as requiring an employer to employ any person who seeks or has sought employment with the employer in furtherance of other employment or agency status..  
 
